The judgment appealed from, in part, was entered after trial of two consolidated actions, in one of which a wife sought judgment of separation and in the other of which her husband sought to impress a trust upon real property, title to which was in the name of the wife. The wife appeals from so much of the judgment as adjudges that title to the real property was held in her name for the benefit of the husband, and that he is entitled to receive the net proceeds of the sale of the premises. Judgment, insofar as appealed from, unanimously affirmed, without costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Nolan and Sneed, JJ. [See post, p. 934.]